DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 8, and 10-19 allowed. The closest prior arts of record include Newkirk (US8955260 B2), Herczeg (US20170356228 A1) and Pearson (GB 2170553 A). The prior arts of record fail to disclose or make obvious the claimed invention.

	Newkirk teaches a vertical cabinet door that includes a rail housing, guide rail, guide roller, and door. The door moves within the rail housing by shifting the door both horizontally and vertically into the rail housing when opening the door. The door is operable using a counter balancing device or an electric linear actuator that lifts and guides the door using rollers that attach to the door and travel through the guide rail. Although Newkirk teaches the overall movement of the claimed invention, Newkirk fails to disclose a rack and pinion wherein the pinion is wider in width than the rack. The pinion is stationary and drives the rack both horizontally and vertically within the width of pinion via teeth. The pinion is further connected to the actuator and the rack is further connected to the roller to aid the horizontal and lateral movement of the rack within the pinion. Combining this feature to Newkirk would teach away from the design of the invention and would not be obvious to one ordinary skilled in the art. 

	Herczeg teaches a closure device for opening and closing access to a charging plug within a vehicle. The door moves within a rail housing through a pair of slides that slide up and down a pair of guide rails. The door is actuated via an electric drive that connects to a pull/push cable. Although Herczeg teaches the overall movement of the claimed invention, Herczeg fails to disclose a rack and pinion wherein the pinion is wider in width than the rack. The pinion is stationary and drives the rack both horizontally and vertically within the width of pinion via teeth. The pinion is further connected to the actuator and the rack is further connected to the roller to aid the horizontal and lateral movement of the rack within the pinion. Combining this feature to Herczeg would teach away from the design of the invention and would not be obvious to one ordinary skilled in the art.

	Pearson teaches a traditional rack and pinion used to open and close a up-and-over door. Figure 2 of Pearson appears to show a pinion that is wider in width than the rack. The pinion moves up and down the rack to open and close the up-and-over door. Pearson fails to disclose that the rack moves both horizontally and vertically within a stationary pinion. Pearson also fails to disclose the overall movement and structure of the claimed door within a rail housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637